Citation Nr: 1207381	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  09-33 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable initial rating for erectile dysfunction.

2.  Entitlement to a compensable rating for bilateral hearing loss disability.

3.  Entitlement to a compensable rating for sinusitis.

4.  Entitlement to a compensable rating for allergic rhinitis prior to March 14, 2011, and to a disability rating in excess of 10 percent as of that date.

5.  Entitlement to service connection for a left shoulder disability.

6.  Entitlement to service connection for a kidney disability.

7.  Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran had active air service from December 1970 to December 2000.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In June 2011, the RO increased the Veteran's rating for service-connected allergic rhinitis from noncompensable to 10 percent, effective March 14, 2011, but this did not satisfy the Veteran's appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

The issues of entitlement to a compensable rating for sinusitis and entitlement to service connection for diabetes mellitus, type II, are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  Throughout the initial rating period, the Veteran has not had penile deformity.

2.  Throughout the rating period, the Veteran's hearing impairment has been no worse than Level I in the right ear and Level II in the left ear.

3.  Prior to March 14, 2011, the Veteran's allergic rhinitis was manifested by obstruction less than 50 percent in each nostril and less than 100 percent in one nostril; he did not experience nasal polyps.

4.  On and after March 14, 2011, the Veteran's allergic rhinitis has been manifested by obstruction of 90 percent in each nostril; he has not experienced nasal polyps.

5.  A left shoulder disability was not present during service and no current left shoulder disability is etiologically related to service.

6.  A kidney disability has not been present during the pendency of this claim.


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial evaluation for erectile dysfunction have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.31, 4.115b, Diagnostic Code 7522 (2011).

2.  The criteria for a compensable evaluation for bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.31, 4.85, Diagnostic Code 6100 (2011).

3.  The criteria for a compensable evaluation for allergic rhinitis, prior to March 14, 2011, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.31, 4.97, Diagnostic Code 6522 (2011).

4.  The criteria for a disability rating in excess of 10 percent for allergic rhinitis, on and after March 14, 2011, have not been met.  38 U.S.C.A. § 1155 (West 2002);   38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6522 (2011).

5.  Left shoulder disability was not incurred in or aggravated by active service.      38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 (2011).

6.  Kidney disability was not incurred in or aggravated by active service.               38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to a compensable initial rating for erectile dysfunction, a compensable rating for bilateral hearing loss disability, and a compensable rating for allergic rhinitis prior to March 14, 2011, and a disability rating in excess of 10 percent after that date.  The Veteran also seeks entitlement to service connection for a left shoulder disability and a kidney disability.  The Board will first discuss certain preliminary matters and will then address the legal criteria and the facts of the case at hand. 

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the Court has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that prior to the initial adjudication of the claim, the Veteran was mailed a letter in August 2007 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The August 2007 letter also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claims. 

The record also reflects that service treatment records and pertinent post-service medical records have been obtained and that the Veteran has been afforded appropriate VA examinations for his claims for increased ratings.  

Although the Veteran has not been afforded a VA examination in regard to his service-connection claims and no VA medical opinion has been obtained in response to the claims, the Board has determined that VA is not obliged to provide an examination or obtain an opinion in response to either claim.

In this regard, the Board notes that  VA is obliged to provide a VA examination or obtain a medical opinion when: (1) there is competent evidence that the veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period, (3) the evidence indicates that the current disability or symptoms may be associated with service or with another service-connected disability, and (4) there is not sufficient medical evidence to make a decision.  See 38 C.F.R. § 3.159(c)(4); see also Charles v. Principi, 16 Vet. App. 370 (2002).

As explained below, there is no competent evidence of a left shoulder disability in service or competent evidence linking any current left shoulder disability to service.  In addition, there is no competence evidence of a kidney disability during the pendency of the claim and the medical evidence pertinent to the period of the claim is negative for the presence of any current kidney disability.  Therefore, the medical evidence currently of record is sufficient to decide these claims and VA is not obliged to provide an examination or obtain an opinion in response to the claims.

Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate the claims.  The Board also is unaware of any such evidence.  Therefore, the Board is satisfied that the originating agency has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation. 

Accordingly, the Board will address the merits of the claims. 

Increased Rating Claims

General Legal Principles

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Evaluation of Erectile Dysfunction

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.

Deformity of the penis with erectile dysfunction warrants a 20 percent evaluation. 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2011).

In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

On June 2008 VA examination, the Veteran reported problems with erectile dysfunction, which he attributed to his antihypertensive medication.  The Veteran's erectile dysfunction had no effects on his activities of daily living or his employment.  On inspection and palpitation, the genitals were normal.  No testicular atrophy was found.  The Veteran was diagnosed with erectile dysfunction secondary to antihypertensive medication.

On a March 2011 VA examination, the Veteran reported erectile dysfunction, secondary to his hypertension medications.  On physical examination, the penis was normal.  There was no evidence of deformity, masses, or tenderness.

The Veteran has been granted service connection for erectile dysfunction, and he is in receipt of special monthly compensation for loss of use of a creative organ.  As noted above, disability evaluations are based on industrial impairment.  Under the schedular criteria, erectile dysfunction alone is not considered to be productive of industrial impairment to a compensable degree.  The Veteran was found to have no penile deformity on the June 2008 examination, there is no other medical evidence of penile deformity, and the Veteran has not even alleged that he has penile deformity.  Consequently, the Board must conclude that the disability is properly evaluated as noncompensably disabling under the schedular criteria. 

Consideration has been given to assigning a staged rating; however, at no time during the period under review does the disability warrant a compensable rating under the schedular criteria.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

As set forth above, erectile dysfunction without penile deformity is considered noncompensably disabling under the schedular criteria.  Therefore, the Board concludes that the manifestation of the disability, erectile dysfunction, is specifically contemplated by the schedular criteria.  In sum, there is no indication in the record that the average industrial impairment from the disability would be to a compensable degree.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.

Evaluation of Bilateral Hearing Loss Disability

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath, 1 Vet. App. 589, the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.

Disability ratings for hearing loss disability are derived from mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

The rating schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85. 

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a). 

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the row and column intersect. 38 C.F.R. § 4.85(b). 

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone threshold average.  Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85(c). 

"Puretone threshold average" as used in Tables VI and VIa is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and divided by four.  This average is used in all cases (including those of § 4.86) to determine a Roman numeral designation from Tables VI and VIa.  38 C.F.R. § 4.85(d). 

Table VII, "Percentage Evaluations of Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear.  The horizontal rows represent the ear having better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and the column intersect.  38 C.F.R. § 4.85(e). 

Provisions for evaluating exceptional patterns of hearing impairment are as follows: 

(a) When the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. 

(b) When the puretone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; the numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86. 

In response to his claim, the Veteran had a VA-contract audiological evaluation in May 2008.  On examination his puretone thresholds were as follows: 




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
30
25
55
55
55
47.5
LEFT
25
25
55
45
55
45

Speech recognition was 94 percent in the right ear and 84 percent in the left ear. 

Applying the values above to Table VI results in a Level I Roman numeral designation for the right ear and a Level II Roman numeral designation for the left ear.  Application of Level I and Level II designations to Table VII results in a noncompensable rating.  The readings reported in this evaluation do not meet the requirements for evaluation as an exceptional pattern of impairment. 

In April 2011, the Veteran had another VA-contract audiological evaluation.  On examination his puretone thresholds were as follows: 




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
30
35
65
60
65
56.25
LEFT
20
25
55
50
60
47.5

Speech recognition was 96 percent in the right ear and 96 percent in the left ear.  The Veteran was diagnosed with moderately severe, sensorineural hearing loss in the right ear and moderate, sensorineural hearing loss in the left ear.  The effect on the Veteran's occupation was noted to be minimal.  The Veteran could communicate well at normal level in quiet environments, but he would have slight difficulty understanding speech in noisy environments.  The effect of his hearing loss disability on his daily activity was also noted to be minimal.

Applying the values above to Table VI results in a Level I Roman numeral designation for each ear.  Application of Level I designations to Table VII results in a noncompensable rating.  The readings reported in this evaluation do not meet the requirements for evaluation as an exceptional pattern of impairment. 

On review of the file, it is evident the criteria for compensable rating under Diagnostic Code 6100 are not met.  Although the audiological evaluations clearly show the Veteran has hearing loss, the hearing loss has not yet met the compensable level under the rating schedule. 

VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has considered the lay evidence provided by the Veteran in the form of his correspondence to VA, in which he generally contends his disability should be rated higher than the current noncompensable rating. 

The Court has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The April 2011 examiner noted that the Veteran's hearing loss disability had minimal effects on his occupation and daily activity, with slight difficulty understanding speech in noisy environments.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, the rating schedule for hearing loss is a reasonable exercise of the Secretary's rulemaking authority.  Martinak, 21 Vet. App. 447.  Whereas the Veteran's hearing loss has not been shown by medical or lay evidence to be worse than that measured during audiological evaluation, the lay evidence does not support a claim for a compensable rating.

Consideration has been given to assigning a staged rating; however, at no time during the period under review does the disability warrant a compensable rating under the schedular criteria.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007). 

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b).  The record reflects that the manifestations of the disability, hearing impairment in each ear, are those specifically contemplated by the schedular criteria.  In sum, there is no indication in the record that the average industrial impairment from the disability would be to a compensable degree.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.

Evaluation of Allergic Rhinitis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath, 1 Vet. App. 589, the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.

Allergic rhinitis is rated under 38 C.F.R. § 4.97, Diagnostic Code 6522; the rating criteria are as follows: a 10 percent rating is warranted for allergic or vasomotor rhinitis without polyps but with greater than 50 percent obstruction of nasal passages on both sides or complete obstruction on one side.  A 30 percent rating is warranted for allergic or vasomotor rhinitis with polyps. 

The Board notes at this point that the General Rating Formula for Sinusitis (38 C.F.R. § 4.97, Diagnostic Codes 6510 through 6514) may not be applied in rating this disability because the Veteran is currently separately rated for sinusitis.  Diagnostic Code 6522 is the only appropriate rating vehicle for this disability.

Ratings for coexisting respiratory conditions will not be combined with each other; instead, a single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.96 (2011).

After a careful review of the record, the Board finds that a compensable rating is not warranted for the Veteran's allergic rhinitis prior to March 14, 2011, or a disability rating in excess of 10 percent as of that date, for the reasons discussed below.

Service connection for allergic rhinitis was granted in a January 2001 rating decision.  A noncompensable rating has been in effect since January 1, 2001.  The Veteran filed the claim for an increase in his disability rating in August 2007.  In June 2011, the RO raised the Veteran's disability rating for allergic rhinitis to 10 percent, effective March 14, 2011.

The treatment record, which consists of VA records, documents no treatment for allergic rhinitis since the Veteran filed his claim.

The Veteran was afforded a VA-contracted examination in June 2008 for evaluation of allergic rhinitis.  At that time, the Veteran reported that he experienced interference with breathing through his nose during an exacerbation.  The Veteran had no purulent discharge, dyspnea at rest or on exertion, speech impairment, or allergic attacks.  The Veteran was using Flonase nasal spray daily.  The Veteran had no difficulty with employment or activities of daily living.  There was no history of neoplasm.  On physical examination, the Veteran had normal nasal mucosa, and no nasal polyps.  The Veteran had no bacterial rhinitis, obstruction to nares, septal deviation, or tissue loss on examination.  There was some sinus tenderness in the frontal areas.  There was no problem with the soft palate or with the larynx.  There was no abnormality of the pharynx.  The Veteran was diagnosed with allergic rhinitis.  

In March 2011, the Veteran was afforded another VA-contracted examination.  The Veteran reported interference with breathing through the nose, purulent discharge from the nose, and hoarseness of the voice.  On physical examination, the Veteran had nasal obstruction in the right nostril of 90 percent and in the left nostril of 90 percent.  Nose examination did not reveal deviated septum, loss of part of the nose, loss of part of the ala, scar, obvious disfigurement, or nasal polyps.  Rhinitis was present and appeared to be allergic in origin because it had a seasonal component, worse in spring.  Bluish boggy nasal mucosa was present.

On review of the medical evidence above, the Board finds the criteria for compensable evaluation are clearly not met for the period prior to March 14, 2011.  The clinical evidence does not show, and the Veteran does not assert, he had nasal obstruction of 50 percent in each nostril, or 100 percent in one nostril, at any time during this period, so the criteria for the 10 percent rating are not met.  Further, the clinical evidence does not show, and the Veteran does not assert, that he has had nasal polyps at any time during this period, so the criteria for the 30 percent rating are not met. 

The Board also finds that the criteria for a disability rating in excess of 10 percent, on and after March 14, 2011, are also not met.  Although the Veteran had 90 percent nasal blockage in each nostril, the clinical evidence does not show, and the Veteran does not assert, that he has had nasal polyps at any time during this period, so the criteria for the 30 percent rating are not met.

Because the criteria for higher rating were not met at any time during the periods under review, further staged ratings are not warranted.  Hart, 21 Vet. App. 505. 

VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence offered by the Veteran in the form of his correspondence to VA and statements to medical providers. 

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer, 7 Vet. App. at 384; Falzone, 8 Vet. App. at 403; Caldwell, 1 Vet. App. 466.  However, even affording the Veteran due competence and credibility in reporting his symptoms, he has not reported symptoms approximating the criteria for a higher rating for either period. 

The Board has also considered whether this claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In this case the manifestations of the service-connected allergic rhinitis are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.

Service Connection 

General Legal Principles

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131;  38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R.    § 3.303(b).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002);     38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Left Shoulder Disability

On his August 2007 claim for service connection for a left shoulder disability, the Veteran alleged that he had chronic pain, swelling, and stiffness in his shoulders, related to the performance of his duties while in physical training.  He did not allege that he experienced any left shoulder symptoms during service.

Service treatment records reflect that on entrance examination in November 1970, the Veteran denied any shoulder pain.  Examination was within normal limits.  On separation examination in March 2000, the Veteran denied painful shoulder and his left shoulder was found to be normal on clinical evaluation.  The service treatment records are completely silent for any complaints or treatment of left shoulder pain or diagnosis of a left shoulder disability.

Post-service, the medical record contains no evidence of any treatment, complaints, or diagnosis related to the left shoulder.

The Board acknowledges that the Veteran's complains of pain related to his left shoulder.  In consideration of the evidence of record, however, the Board finds that there is no diagnosis of a left shoulder disability.  See, e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or identifiable underlying condition, does not constitute a disability for which service connection may be granted).

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  Hence, whereas here, competent evidence does not establish the disability for which service connection is sought, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In sum, the medical evidence fails to show that at any time during the pendency of this claim the Veteran has had a left shoulder disability. 

VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, the Board has carefully considered the Veteran's correspondence to VA in which he alleges he has a left shoulder disability. 

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer, 7 Vet. App. at 384; Falzone, 8 Vet. App. at 403; Caldwell, 1 Vet. App. 466.  The Board has accepted the Veteran's account of left shoulder pain as competent.  In this regard, the Board notes that a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  None of these criteria are met in this case.

Therefore, the Board concludes that neither the medical nor lay evidence of record establishes the presence of a left shoulder disability during the pendency of this claim.

Moreover, even assuming that a left shoulder disability has been present during the period of this claim, the Veteran has not alleged that he had a left shoulder disability during service and the service treatment records indicate that he did not.  Although the Veteran has asserted that his left shoulder disability is due to physical training in service, as a layperson, he is not competent to render this opinion requiring medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  There is no medical evidence linking any current left shoulder disability to service.

Accordingly, service connection is not warranted for this claimed disability.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine, but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  Gilbert, 1 Vet. App. 49, 54.

Kidney Disability

On his August 2007 claim for service connection for a kidney disability, the Veteran alleged that he sustained an injury to his back during service.  The Veteran reported chronic pain and stiffness in the back area.  The Veteran did not allege that he was diagnosed with a kidney disability.

Service treatment records reflect that on entrance examination in November 1970, the Veteran denied any kidney stones.  Examination was within normal limits.  In July 1999 the Veteran reported passing a urinary calculus.  Other service treatment records reflect that the Veteran complained of urinary urgency and frequency on several occasions, however, these symptoms were attributed to the Veteran's benign prostatic hypertrophy with frequent urination, for which the Veteran is already separately service connected.  On separation examination in March 2000, the Veteran marked that he had a history of kidney stone.

On June 2008 VA examination for the Veteran's erectile dysfunction, the Veteran was noted to have no renal dysfunction.  On March 2011 VA examination for the Veteran's erectile dysfunction, the Veteran reported a history of kidney stones, with the last stone passed in 1999.  The Veteran reported occasional hematuria from his kidney stones, and indicated that he had not needed any non-invasive procedures for the stones.  The Veteran denied a history of renal failure or renal dysfunction.  He denied a history of acute nephritis.

In consideration of the evidence of record, the Board finds that there is no diagnosis of a kidney disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Veteran has denied passing any kidney stones since 1999, and denied any other kidney problems.  In sum, the medical evidence fails to show that at any time during the pendency of this claim the Veteran has had a kidney disability, and the Veteran does not assert as such. 

Accordingly, service connection is not warranted for this claimed disability.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine, but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Entitlement to a compensable initial rating for erectile dysfunction is denied.

Entitlement to a compensable rating for bilateral hearing loss disability is denied.

Entitlement to a compensable rating for allergic rhinitis prior to March 14, 2011, and to a disability rating in excess of 10 percent as of that date is denied.

Entitlement to service connection for left shoulder disability is denied.

Entitlement to service connection for kidney disability is denied.



REMAND

Sinusitis is rated under the General Rating Formula for Sinusitis (General Formula), which provides for: a 10 percent rating where there are one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; a 30 percent rating for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment or for more than six non-incapacitating episodes per year of sinusitis; and a (maximum) 50 percent rating (1) following radical surgery with chronic osteomyelitis or (2) for near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  An "incapacitating episode" means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97.

The Veteran most recently underwent a VA examination in March 2011 for sinusitis.  The Veteran reported incapacitating episodes as often as five times per year, for six weeks at a time.  He also reported that he underwent antibiotic treatment lasting four to six weeks for his sinus problems.  The Veteran complained of headaches, related to sinusitis, which required him to miss four to five weeks of work due to vomiting.

The medical evidence of record reflects absolutely no treatment for sinusitis, to include any incapacitating episodes or antibiotic use.  The Board finds that the relevant records should be obtained on remand.  

The Board also finds the VA examination to be inadequate because it remains unclear how the examiner is defining "incapacitating episodes."  It also remains unclear as to how many incapacitating episodes and/or non-incapacitating episodes occurred within one year.  The Board finds that a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed to properly evaluate the Veteran's service-connected sinusitis.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the Veteran's claim for service connection for diabetes mellitus, type II, the Veteran alleges that he was found to have borderline diabetes mellitus prior to separation from active duty.  Service treatment records do not reflect a diagnosis of diabetes mellitus, however, there are several blood testing results from service that may contain pertinent information regarding this claim.  The Board also notes that the record contains a July 2007 private record noting a medical history significant for type II diabetes mellitus.  The record also contains a September 2007 private record noting a current diagnosis of diabetes mellitus.  No other private records have been obtained.

VA is obliged to provide an examination or obtain a medical opinion if the evidence of record contains competent evidence that the claimant has a current disability or persistent recurrent symptoms of a disability, establishes that the Veteran suffered an injury or disease in service, and indicates that the claimed disability or symptoms may be associated with the established injury or disease in service, but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159 (c)(4).

The threshold for finding that there "may" be a nexus between current disability or persistent or recurrent symptoms of disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Here, as the Veteran has asserted that he had elevated blood glucose tests in service, and he is currently diagnosed with diabetes mellitus, type II, the Board finds the duty to assist set forth at 38 C.F.R. § 3.159 requires that the Veteran be scheduled for a VA examination in response to his claim.  The Board also finds that missing private medical records should also be obtained, if possible.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the matters are REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain updated treatment records from the Fayetteville, North Carolina VA Medical Center and any other outstanding records pertinent to the Veteran's claims, including private records documenting diagnosis of and treatment for diabetes mellitus, type II and sinusitis.

2.  The RO or AMC should request the Veteran to submit evidence documenting missed work due to sinusitis.

3.  Thereafter, the Veteran should be afforded a VA examination by a physician with appropriate expertise to determine the etiology of the Veteran's diabetes mellitus, type II.  The claims file must be made available to and reviewed by the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions as well as his subjective history. 

All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

Based upon the examination results and the review of the Veteran's pertinent medical history, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the Veteran's diabetes mellitus, type II, is etiologically related to his active service.

The physician must explain the rationale for the opinion expressed.

4.  The Veteran should also be afforded a VA examination by an examiner with sufficient expertise to determine the nature and extent of all impairment due to the Veteran's service-connected sinusitis.  The claims folders or a copy of the pertinent information contained therein should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The RO or the AMC should ensure that the examination report or reports provide all information required for rating purposes, to include the number of incapacitating episodes and non-incapacitating episodes per year, the frequency and length of antibiotic use, and whether the Veteran has undergone any radical surgery with chronic osteomyelitis.

5.  The RO or the AMC should also undertake any other development it determines to be warranted.

6.  Then, the RO or the AMC should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the matters should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


